Detailed Action


Reasons for Allowance


The following is an examiner’s statement of reasons for allowance: the prior art does not teach separating, using classification, a raw pulse flour into the very specific fractions having a limited protein range of less than about 16% protein by weight AND a medium protein pulse flour fraction having a medium protein range of about 20% to about 36% by weight and then hydrating, in a reactor, the limited protein pulse flour fraction and the medium protein pulse flour fraction is blended from a protein range from 7-24%. to between about 18% to about 55% by weight with water having a water temperature range of about 30°C to 90°C at atmospheric pressure to produce a hydrated pulse dough having a dough temperature range of about 70°C to about 85°C .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107. The examiner can normally be reached M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799